Citation Nr: 0007715	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-08 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for adjustment 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss with mastoiditis and cholesteatoma.  

3.  Entitlement to an effective date prior to December 14, 
1995 for the grant of entitlement to service connection for 
bilateral hearing loss with mastoiditis and cholesteatoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to March 
1973.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a November 1996 rating decision in which the RO 
granted service connection for bilateral hearing loss for, 
which a noncompensable evaluation was assigned effective from 
December 14, 1995.  The veteran appealed that decision with 
respect to both the evaluation and effective date assigned.

This matter also comes to the Board from an April 1998 rating 
action in which the RO granted service connection for 
adjustment disorder with mixed anxiety, depressed mood and 
headaches, for which a 10 percent evaluation was granted.  
The veteran appealed that decision with respect to the 
evaluation which was assigned.  

The Board also notes that issue of entitlement to a 
compensable evaluation for pulmonary tuberculosis was 
addressed and denied in the April 1998 rating action.  The 
veteran appealed that decision.  However that issue was 
withdrawn by the veteran during a video conference hearing 
held before the undersigned member of the Board in February 
2000.

A review of the veteran's February 2000 Board video 
conference hearing testimony reflects that a claim of 
entitlement to service connection for sleep apnea was raised.  
This issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected adjustment disorder is 
manifested by occasional decrease in work efficiency and 
intermittent periods of inability to perform occupation 
tasks, due to such symptoms as depression, anxiety, and panic 
attacks.  

2.  The most recent audiological testing reflects that 
veteran currently has an average pure tone threshold of 75 
decibels in the right ear and 84 decibels in the left ear, 
with speech recognition ability of 90 percent in the right 
ear and 94 percent in the left ear.  

3.  The veteran's bilateral hearing loss is accompanied by 
mastoiditis and cholesteatoma.

4.  In May 1974, the veteran filed an original claim of 
entitlement to service connection for bilateral hearing loss.  
That claim was denied in an April 1975 rating action which 
was appealed.  The claim of entitlement to service connection 
for bilateral hearing loss was denied in a final Board 
decision dated in June 1976.  The claim was subsequently 
denied by a number of unappealed VA rating decisions.

5.  The veteran filed to reopen his claim on December 14, 
1995.  This application was successful and by rating action 
of November 1996 service connection was granted for bilateral 
hearing loss and a noncompensable evaluation was assigned 
effective from December 14, 1995, the date of the 
successfully reopened claim. 



CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent rating for 
adjustment disorder with mixed anxiety and depressed mood and 
headaches have been met, effective from February 19, 1997.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9440 (1999).  

2.  The results of audiological testing conducted in 1996 and 
1998 reflect that the veteran has no greater than Level III 
hearing in his right ear and Level III hearing in his left 
ear.  The criteria for a compensable schedular evaluation for 
bilateral hearing loss are not met for any period from 
December 14, 1995 until the present time.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 
(1998); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1999). 

3.  The criteria for a separate 10 percent evaluation for 
mastoiditis and cholesteatoma have been met effective, from 
December 14, 1995.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.85-4.87, Diagnostic Code 6200 (1999); Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

4.  The criteria for the assignment of an effective date 
prior to December 14, 1995 for the grant of service 
connection for bilateral hearing loss with mastoiditis and 
cholesteatoma have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.155, 3.157, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented claims of entitlement to increased 
evaluations for an adjustment disorder and for bilateral 
hearing loss with mastoiditis and cholesteatoma.  The veteran 
has also claimed that an effective date prior to December 14, 
1995 should be assigned for the grant of entitlement to 
service connection for bilateral hearing loss with 
mastoiditis and cholesteatoma.

1.  Entitlement to an increased evaluation for adjustment 
disorder, currently evaluated as 10 percent disabling.

Factual Background

The service medical records showed that upon enlistment 
examination conducted in April 1971, psychiatric examination 
was normal.  In July 1971, the veteran was seen for a 
psychiatric evaluation because he was very anxious.  The 
evaluation revealed no evidence of psychosis, neurosis, or 
suicidal or homicidal ideation.  The diagnostic impression 
was no mental disorder.  Upon separation examination 
conducted in February 1973, psychiatric evaluation was 
normal.  

In February 1997, the veteran filed a claim of entitlement to 
service connection for major depression/anxiety.

A VA examination for mental disorders was conducted in July 
1997.  The veteran indicated that he was doing well 
psychologically until 1996.  He reported that in April 1996 
doctors told him that his ear problems required surgery and 
communicated a sense of urgency to the veteran.  It was noted 
that surgery was performed in April 1996 and that follow-up 
surgery was scheduled for August 1997.  The veteran indicated 
that since 1996 he felt like he was "coming apart" due to 
concern about his condition and experienced episodes of 
anxiety, insomnia and shortness of breath related to anxiety.  
It was noted that the veteran had been employed for 20 years 
as a landscaper and that he was able to do his work and took 
pleasure in his effectiveness at his job.  It was also 
reported that he was able to enjoy leisure activities with 
his family.  The report indicated that the veteran was 
married and had three children all of whom were doing well.  
Mental status examination revealed that the veteran had full 
range of affect with some depressed mood and anxiety.  Though 
processes were logical with no evidence of psychotic 
processes.  A diagnosis of adjustment disorder with mixed 
anxiety and depressed mood was made and a GAF score of 63 was 
assigned.   

In July 1997, the veteran also underwent neurological testing 
which yielded a diagnosis of tension headaches and vertigo, 
most likely vestibular in origin.  The veteran reported that 
the onset of these headaches was in 1996 following ear 
surgery.  The reported indicated that the veteran experienced 
headaches fifteen to twenty times a month measuring a 6 on a 
scale of severity from 1 to 10.  

By rating action of April 1998, the RO granted service 
connection for adjustment disorder with mixed anxiety, 
depressed mood and headaches on a secondary basis.  See 
38 C.F.R. § 3.310.  A 10 percent evaluation was granted, 
effective from February 17, 1997. 

VA outpatient records showed that in June 1998, the veteran 
complained of depression decreased sleep and decreased 
concentration.  Upon examination, the veteran was alert and 
oriented.  Mood was dysphoric.  Affect was flattened but 
appropriate.  Speech was slow.  Thought content was linear 
and goal directed.  There were no suicidal or homicidal 
ideations or auditory or visual hallucinations.  Attention 
and cognition were intact.  

The veteran presented testimony at a hearing held at the RO 
in November 1998.  He reported that he received VA mental 
health care every 2 to 3 months.  He testified that he 
experienced anxiety attacks twice a week and depression all 
of the time.  He also reported experiencing panic attacks 
several times a week.  The veteran also testified that he had 
lost several weeks of work due to hand surgery, anxiety 
attacks and depression.  He stated that his relationship with 
his wife and children was outstanding and that when he was 
working his relationship with his co-workers was good.  He 
testified that he had been employed for 24 years with the 
recreation and park service.  

VA medical records were received in December 1998.  A June 
1998 entry showed that the veteran was seen due to complaints 
of depression, decreased sleep and decreased concentration.  
At that time the veteran was alert and oriented.  Mood was 
dysthymic.  Affect was flattened but appropriate.  Speech was 
slowed.  Thought content was linear and goal-oriented.  
Attention and cognition were intact.  A diagnosis of 
recurrent panic attacks was made.   

The veteran presented testimony at a videoconference hearing 
in February 2000.  He testified that he was taking Paxil for 
his nervous condition and stated that he received private 
medical care every two to three months.  The veteran 
indicated that he experienced anxiety attacks three to four 
times a week and depression on a daily basis and stated that 
he experienced headaches.  The veteran reported that he had a 
somewhat good family life and that he tried to be calm at 
work.  He testified that he was employed by a city park 
service as a senior gardener and indicated that he had worked 
there for 25 years.  

In conjunction with the hearing held in February 2000, the 
veteran submitted additional evidence which was accompanied 
by a waiver of review of that evidence by the agency of 
original jurisdiction, in this case the RO.  The evidence 
included a private medical statement dated in November 1998 
in which it was noted that the veteran had received 
psychiatric treatment for major depression since May 1996.  
It was noted that he had been taking Paxil for symptoms which 
included depressed mood, poor sleep, increased anxiety, 
increased eating, doubts about the future, anhedonia, and 
amotivation.  A private medical statement from the same 
source was received in September 1999.  At that time, it was 
reported that the veteran was taking Paxil and Valium for his 
depressive symptoms which included nightmares and anxiety 
attacks. It was noted that the veteran's symptoms occurred 
daily and were severe in nature.  

Relevant Law and Regulations


Increased Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Ratings Schedule), 38 
C.F.R. § Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  

The Board notes that effective November 7, 1996, the VA's 
Schedule, 38 C.F.R. Part 4, was amended with regard to rating 
mental disorders.  61 Fed. Reg. 52695 (Oct. 8, 1996) 
(codified at 38 C.F.R. § 4.130).  Because the veteran's claim 
was filed after the regulatory change occurred, he must be 
rated based on the application of the amended version.  Cf. 
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).

The schedular criteria are as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or;  symptoms controlled by continuous 
medication.

0% A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9440 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. §§ 4.1, 4.2 (1999); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In Fenderson v. West, 12 Vet. 
App.119 (1999), however, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  Since this is an appeal of 
an initial rating assignment, the Board is not limited to 
consideration of the most current evidence of the veteran's 
disability.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).  

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of the statute.  See 38 U.S.C.A. 
§ 5107(a).  When a veteran is awarded service connection for 
a disability and appeals the RO's rating determination, the 
claim continues to be well grounded as long as the claim 
remains open and the rating schedule provides for a higher 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

Once a claim has been determined to be well grounded, VA has 
a duty to assist the veteran with the development of evidence 
to support his claim.  See 38 U.S.C.A. § 5107(a).  In this 
case, the Board is satisfied that all relevant facts have 
been properly developed.  Pertinent medical treatment records 
have been obtained by the RO and have been submitted by the 
veteran.  The veteran has presented testimony before the 
undersigned at a videoconference hearing in February 2000.  
There is no indication that there are additional records 
which would aid the Board in arriving at its decision. The 
Board therefore concludes that the record is complete and 
there is no further duty to assist the veteran in developing 
his claim under 38 U.S.C.A. § 5107(a).

Once the evidence has been assembled, it is the Board 
responsibility to evaluate the evidence.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 U.S.C.A. § 5107(b), 38 C.F.R. 
§§ 3.102,  4.3 (1999).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Discussion

The veteran is currently rated as 10 percent disabled under 
38 C.F.R. § 4.130, Diagnostic Code 9440 for his service-
connected adjustment disorder.

The evidence reflects that the veteran's current 
symptomatology consists of depression, anxiety, decreased 
sleep and concentration, headaches, lack of motivation and 
energy.  In addition, the veteran recently testified that he 
experiences panic attacks twice a week.  The most recent 
global assessment of functioning score as shown upon VA 
examination conducted in 1997 was 63.  

With respect to the current criteria, the Board finds that 
the medical evidence, reported in detail above, as well as 
the veteran's hearing testimony, demonstrates that the 
veteran's service-connected psychiatric disability is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, 
consistent with the assignment of a 30 percent disability 
evaluation.  The Board bases its decision on the medical 
evidence of record, which demonstrates lack of energy and 
panic attacks which may adversely impact on the veteran's 
duty to perform his assigned duties.

In order to warrant the next highest evaluation of 50 percent 
under the new criteria, the veteran's disability would have 
to be manifested by symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands, impairment of short term or long term 
memory; impaired judgment or abstract thinking; disturbances 
in motivation and mood; and difficulty in establishing or 
maintaining effective social relationships.  38 C.F.R. § 
4.130, Diagnostic Code 9440 (1999).

The evidence does not reflect that the criteria for a 50 
percent evaluation under 38C.F.R. § 4.130, Diagnostic Code 
9440 (1999) are met.  Significantly, the veteran has 
virtually no social impairment according to his recent 
testimony and the record reflects that his industrial 
impairment is minimal.  The evidence indicates that he has 
both a stable family and work history.  Furthermore, symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty understanding complex 
commands, impairment of short term or long term memory; 
impaired judgment or abstract thinking; disturbances in 
motivation and mood are simply not shown.  Although there is 
evidence of panic attacks more than once a week, this alone 
does not lead to a disability picture which nearly 
approximates that required for a 50 percent rating in the 
absence of other symptomatology.  Significantly, on 
examination conducted in July 1997, the examiner opined that 
the findings were not consistent with a major depressive 
illness and a GAF score of 63, which is indicative of 
relatively mild symptomatology, was assigned.  

In summary, the Board concludes that the medical evidence of 
record demonstrates that the veteran is functioning at the 
level contemplated by the assignment of a 30 percent 
disability rating.  Therefore, an increased evaluation is 
assigned effective from February 19, 1997, the date of his 
original claim.  There is no evidence that the veteran's 
psychiatric disability was productive of greater that 30 
percent disability during any part of this period of time.  
See Fenderson, supra.  


2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss with mastoiditis and cholesteatoma.  

Factual Background

The service medical records showed that upon enlistment 
examination conducted in April 1971, examination of the ears 
and eardrums was normal.  There were no complaints of hearing 
loss shown during service.  Upon separation examination 
conducted February 1973, clinical evaluation of the ears and 
eardrums was normal.   

In May 1974, the veteran submitted a claim of entitlement to 
service connection for hearing loss.

In June 1974, a VA hospitalization report was received.  The 
hospital summary showed that in January 1974, the veteran was 
seen due to symptoms of bilateral ear draining for the 
preceding 5 to 6 months and hearing loss.  It was noted that 
the veteran had been treated for otitis media in the past and 
that audiograms had shown bilateral conductive deafness with 
40 decibels gaps.  The veteran underwent a mastoid 
tympanoplasty with placement of medial temporalis fascia 
graft of the left ear.  A discharge diagnosis of chronic 
mastoiditis of the left ear was made.  

In March 1975, another VA hospitalization report was 
received.  The hospital summary showed that in October 1974, 
the veteran was seen due to complaints of bilateral ear 
draining for the past 2 years.  The veteran underwent right 
tympanoplasty.  An assessment of bilateral otitis media with 
perforated tympanic membranes, status post tympanoplasty on 
the right, was made.

In April 1975, the RO granted the veteran service connection 
for pulmonary tuberculosis.  The RO also denied the veteran's 
claim of entitlement to service connection for loss of 
hearing.  The RO reasoned that the service medical records 
failed to disclose any evidence of incurrence, treatment or a 
diagnosis of hearing loss or ear infection.  That 
determination was appealed.  The claim came before the Board 
in June 1976, at which time it was denied.  Subsequently, the 
veteran filed to reopen his claim on a number of occasions.

In February 1978, the RO received a statement from the 
veteran's employer indicating that he had applied to work in 
October 1973, following which he was sent to a company doctor 
for a pre-employment physical.  Upon physical examination the 
veteran was rejected due to ear trouble and the veteran was 
advised to see his personal doctor.  

In July 1978, the veteran underwent a private medical 
evaluation.  The history indicated that the veteran had been 
treated for chronic ear problems since December 1975 at which 
time he had a history of tympanic membrane perforations and 
history of tuberculosis.  Physical examination showed a 
tympanic membrane perforation on the right.  Hearing testing 
revealed a bilateral conductive hearing loss, more severe on 
the right.  Mastoid X-ray films showed sclerosis of the air 
cells on both sides and the attic on both sides showed a 
defect.  It was noted that the chronic ear problems and the 
active tuberculosis could be related, but that no notation of 
any tubercular material had been demonstrated in the drainage 
from the ears.  

In October 1978, a private medical statement was submitted 
from the same private doctor which had examined the veteran 
in July 1978.  The doctor indicated that the veteran had a 
central perforation of the tympanic membrane on the right 
with a bilateral moderate hearing loss of a conductive 
nature.  X-ray films of the mastoids revealed operative 
procedure and recurrent infection.  

In July 1986 the veteran submitted a private medical 
statement.  The doctor indicated that the fact that the 
evidence showed that the veteran was treated for ear 
infections in October 1973 and that he had a partial 
mastoidectomy in January 1974, within one year following the 
veteran's discharge from service, strongly implied that his 
ear problems existed while he was in service.  The doctor 
indicated that the veteran had some conductive hearing loss 
and noted that the tympanic membranes were intact.  

VA medical records dated in 1986 were submitted for the 
record.  A June 1986 record showed evidence of bilateral 
conductive loss following an audiological evaluation.  

By rating action of October 1986, the RO confirmed the 
previous denials of the claim.  Thereafter, VA medical 
records dated in 1973 and 1974 were received for the record.  
These records showed that as early as May 1973, the veteran 
was seen due to complaints of earaches and that an impression 
of otitis externa was made.  Also included was a record dated 
in December 1973 at which time the veteran complained of a 5 
to 6 month history of bilateral ear drainage, chronic 
bilateral mastoiditis was noted.  An audiogram performed at 
that time showed bilateral conductive deafness.

In June 1989, the veteran filed to reopen his claim of 
entitlement to service connection for hearing loss.  In 
correspondence from the RO dated in July 1989, the veteran 
was advised that in order to reopen that claim, new and 
material evidence would have to be submitted.  There was no 
evidence submitted following the RO's July 1989 
correspondence and that determination was not appealed.

On December 14, 1995, the veteran again filed to reopen his 
claim.  In support of the claim a private medical statement 
dated in April 1995 authored by Dr. E. was submitted.  The 
doctor indicated that the veteran had been followed by 
otolaryngology since 1975 when he was first seen with a 
history of tympanic membrane perforations which had been 
repaired twice by VA.  The doctor indicated that the veteran 
had undergone surgery in June 1994 and commented that the 
prognosis for further hearing improvement was good, but that 
the veteran should consider wearing a hearing aid.  It was 
noted that the ears were dry and had intact tympanic 
membranes.  The doctor opined that the evidence strongly 
implied that the ear problems existed while he was in service 
and that this was also influenced by his [service-connected] 
tuberculosis.

In February 1996, the veteran submitted a statement and 
additional evidence, which included VA medical records dated 
from 1973 to 1996.  In the statement, the veteran reported 
that in May 1973, two months following discharge from 
service, he began experiencing significant hearing loss.  He 
also stated that during 1973 he contracted tuberculosis.  The 
medical records showed that in December 1973, the veteran was 
seen due to a two year history of recurrent otitis media and 
symptoms of bilateral draining of the ears as well as 
decreased hearing.  A record dated in January 1974 indicated 
that a mastoid tympanoplasty on the left side was performed.  
Records also showed that in January 1996 the veteran 
underwent audiological testing which showed severe to 
profound mixed hearing loss.  

By rating action of May 1996, the RO determined that new and 
material evidence had not been submitted with which to reopen 
the claim of entitlement to service connection for hearing 
loss.  That determination was appealed.

In June 1996, a medical statement was provided by the chief 
resident, head and neck surgery.  The statement indicated 
that the veteran had been treated by VA for bilateral ear 
problems to include revision surgery for the right ear in 
April 1996.  The doctor noted that a review of the records 
dated in 1973 and 1974 revealed that perforations of both the 
right and left tympanic membranes were shown, and that in May 
1974, mixed hearing loss, not just conductive hearing loss 
was shown.  It was also stated that a tympanoplasty of the 
left ear was attempted in January 1974 but failed and that a 
repeat tympanoplasty which was scheduled for July 1974 was 
postponed due to the veteran's active tuberculosis.  The 
doctor indicated that this evidence was consistent with a 
diagnosis of tuberculosis otitis media.  He opined that the 
veteran's initial otological problems in 1973 and 1974 were 
most likely due to tuberculosis and that his subsequent 
mastoiditis and cholesteatomas stemmed from the initial 
infection and the tympanic membrane perforations that 
resulted.  The doctor also commented that the fact that the 
veteran was discharged from service in April 1973 raised a 
high probability that his tuberculosis and subsequent 
otological problems were related to service.

In August 1996, another private medical statement was 
provided by Dr. E.  The statement indicated that the veteran 
was experiencing difficulty due to a cholesteatoma recurring 
in the right ear.  It was also noted that he had markedly 
decreased hearing of the right ear.  The doctor commenting 
that in reviewing the operative report dated in 1974 
reinforced an opinion that the inciting problem was 
tuberculosis otitis media, which occurred while the veteran 
was in the military.  The doctor indicated that he had 
determined that the veteran had both pulmonary and otitic 
tuberculosis which occurred in conjunction with his military 
service, and opined that he would have hearing problems for 
the rest of his life.  

A VA examination was conducted in October 1996.  The veteran 
complained of loss of hearing , ear problems, ear surgeries 
and cholesteatoma of both ears.  Examination of the ears 
revealed left tympanic membrane with a status post 
tympanoplasty with no evidence of perforation.  The canal was 
normal on the left side with no discharge.  Examination of 
the right ear showed status post right mastoid surgery with a 
modified radical cavity.  The tympanic membrane was intact 
with no perforations or infection.  A diagnosis of status 
post right mastoidectomy with revisions and tympanoplasty of 
the left ear with mixed hearing loss of the right ear and 
high frequency hearing loss of the left ear, was made.  

A VA audiological examination revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
85
45
70
105
LEFT
30
30
40
35
90

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies was 76 in the right 
ear and 46 in the left ear.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and 
76 percent in the left ear.  The veteran also indicated that 
he had experienced tinnitus since service, which he reported 
was bilateral and constant, interfering with his sleep and 
concentration.  A diagnosis of conductive bilateral hearing 
loss was made.  It was also noted that the veteran had a 
hearing aid but did not wear it.  

By rating action of November 1996, the RO granted service 
connection for bilateral hearing loss, secondary to service 
connected pulmonary tuberculosis.  A noncompensable 
evaluation was assigned, effective from December 14, 1995.  

VA medical records reflected that a CT scan of the temporal 
bones was taken in March 1997 which revealed sclerosis of air 
cells in the mastoid tips bilaterally consistent with long-
standing chronic mastoiditis.  In August 1997, right middle 
ear exploration with exchange of the right middle ear 
prosthesis and placement of TORP was undertaken to repair 
cholesteatoma.  The postoperative diagnosis was status post 
right modified radical mastoidectomy, now with conductive 
hearing loss.  

By rating action of April 1998, the RO denied a compensable 
evaluation for bilateral hearing loss, mastoiditis and 
cholesteatoma due to tuberculosis otitis media.  The RO also 
denied an effective date prior to December 14, 1995.

The veteran presented testimony at a hearing held at the RO 
in November 1998.  The veteran testified that he experienced 
symptoms of ringing in the ears, dizzy spells, earaches, 
headaches, lack of sleep, dizziness and trouble communicating 
with people.  He stated that he had surgery on the right ear 
in 1996 and that he was scheduled to have another surgery in 
the near future.  He indicated that he had a hearing aid for 
the right ear but did not wear it.  

Of record is a private medical evaluation conducted in 
December 1998 at which time the veteran complained of 
bilateral hearing loss.  Physical examination of the right 
and left ears revealed that the canals were clear, the ear 
drums were intact and scarred bilaterally and that Eustachian 
tubes were patent.  An audiological examination revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
70
80
80
LEFT
45
45
35
55
100

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies was 75 in the right 
ear and 84 in the left ear.  Speech audiometry revealed 
speech recognition ability of 90 percent in the right ear and 
94 percent in the left ear.  A diagnosis of bilateral hearing 
loss with mastoiditis and cholesteatoma due to tuberculosis 
was made.  

Relevant Law and Regulations

Law and regulations generally pertaining to increased rating 
claims have been set forth above.

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

Effective June 10, 1999, during the pendency of this appeal, 
the VA's Ratings Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Although the RO did not consider the change in 
regulation, the Board concludes that this is not prejudicial 
as the change in regulation was not a substantive change 
regarding the portion of the regulations pertinent to this 
veteran's claim.  The Board finds, therefore, that it may 
proceed with a decision in this case without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, DC 
6100 through 6110 (1998).  Effective June 10, 1999, the 
severity of hearing loss continues to be determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, DC 6100 through 6110.  
See also 64 Fed. Reg. 25208 and 25209, published at 38 C.F.R. 
§ 4.85-4.87 (effective June 10, 1999).  Under both the new 
and old regulations, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 Hertz (cycles per second).  The Schedule allowed 
for such audiometric test results to be translated into a 
numeric designation ranging from Level I, for essentially 
normal acuity, to Level XI, for profound deafness, in order 
to evaluate the degree of disability from bilateral service- 
connected defective hearing.  The evaluations derived from 
the schedule are intended to make proper allowance for 
improvement by hearing aids.  See 38 C.F.R. § 4.85-4.87 
(1998); See also 64 Fed. Reg. 25208 and 25209, published at 
38 C.F.R. § 4.85 (effective June 10, 1999). 

Analysis

Initial matters

Initially, the Board finds that the veteran's claim is well 
grounded and that no further development is required in order 
to comply with VA's duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).

Discussion

The Board has evaluated the two most recent VA audiological 
evaluations of record, conducted in December 1998 and October 
1996.  The December 1998 evaluation revealed an average pure 
tone threshold of 75 in the right ear and 84 in the left ear 
with speech recognition ability of 90 percent in the right 
ear and 94 percent in the left ear.  Applying both sets of 
test results to the rating schedule under both the new or old 
regulation results in a numeric designation of Level III 
hearing in the right ear and Level III hearing in the left 
ear.  Under Diagnostic Code 6100, a noncompensable evaluation 
is assigned where hearing is at Level III in the poorer ear 
and Level III in the better ear.  Therefore, the objective 
clinical evidence of record does not support a compensable 
evaluation for bilateral hearing loss.  38 C.F.R. §§ 4.85-
4.87, Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.85-4.87, 
Diagnostic Code 6100 (Effective June 10, 1999). 

The Board is, of course, cognizant of contentions made by the 
veteran to the effect that his service-connected bilateral 
hearing loss presents him with increasing problems.  The 
Board has no reason to doubt the veteran.  However, as 
discussed above, the Board has reviewed all the evidence of 
record, and the level of hearing that has been demonstrated 
on objective evaluation is not consistent with a compensable 
schedular evaluation under the regulation.  See Lendenmann, 
3 Vet. App. at 349.

The Board has also considered whether a compensable 
evaluation may be assigned at any point since December 14, 
1995.  See Fenderson, supra.  However, the evidence does not 
reflect that the criteria for a compensable evaluation for 
hearing loss have been met at any point since December 14, 
1995.  38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1998); 
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (Effective June 
10, 1999).  Accordingly, the claim of entitlement to a 
compensable evaluation for bilateral hearing loss is denied.  

Additional matter - assignment of separate disability rating

The Board notes that it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under one or more diagnostic codes.  
The critical element is that none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other another condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994); see also 
38 C.F.R. § 4.25 (199).  Accordingly, the Board has 
considered whether a separate evaluation may be warranted for 
mastoiditis and cholesteatoma.  

In this regard, the Board notes that the schedular criteria 
provide that chronic suppurative otitis media, mastoiditis, 
or cholesteatoma (or any combination) during suppuration or 
with aural polyps warrants a 10 percent evaluation.  
38 C.F.R. § 4.87, Diagnostic Code 6200 (1999).  Moreover, the 
note following the rating criteria indicates that hearing 
loss should be separately evaluated.  

The record in this case documents that the veteran has 
suffered from long-standing otitis media and draining.  The 
evidence also reflects that the veteran has undergone several 
surgeries for treatment of mastoiditis and cholesteatoma and 
showed upon CT scan conducted in March 1997, sclerosis of 
both ears consistent with longstanding chronic mastoiditis.  
Accordingly, the Board believes that a separate 10 percent 
evaluation is warranted for mastoiditis and cholesteatoma, 
effective from December 14, 1995, the date of the veteran's 
reopened claim.  

3.  Entitlement to an effective date prior to December 14, 
1995 for the grant of entitlement to service connection for 
bilateral hearing loss with mastoiditis and cholesteatoma.

Factual Background

The pertinent procedural history with respect to the 
veteran's claim of service connection for his hearing loss 
disability has been set out above.

Pertinent Law and Regulations

The effective date of a grant of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown and finality of prior decisions.

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a);  38 C.F.R. 
§3.400(r).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later. A specific claim 
in the form prescribed by the Secretary must be filed in 
order for benefits to be paid.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.1(r), 3.151, 3.400(q)(1)(ii).

Analysis

The veteran maintains that an effective date prior to 
December 14, 1995 should be assigned for the grant of service 
connection for bilateral hearing loss with mastoiditis and 
cholesteatoma.  In this regard, he specifically maintains 
that service connection for this disability should be 
assigned effective from 1974, when the claim for hearing loss 
was originally filed.  

In this case, the veteran filed his original claim of 
entitlement to service connection for bilateral hearing loss 
on May 9, 1974.  The claim was initially denied in an April 
1975 rating action.  That determination was appealed.  
Subsequently, the Board denied the claim in June 1976.  Once 
entitlement to service connection for a disability has been 
denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 
20.1100 (1999).  When a claim is disallowed by the Board, the 
claim must be reopened and new and material evidence must be 
submitted. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).  

Following, the Board's June 1976 denial of the claim, the 
veteran attempted on many occasions between 1978 and 1989 to 
reopen the claim.  However, the RO determined on those 
occasions that new and material evidence was not submitted to 
reopen the claim upon any of those applications.  In June 
1989, the veteran filed to reopen the claim.  In July 1989, 
the veteran was notified by the RO that the claim could not 
be reopened because new and material evidence had not been 
submitted.  That determination was not appealed and became 
final.  

Thereafter, it was not until December 14, 1995 that the 
veteran again filed to reopen the claim based upon the 
submission of new and material evidence.  This time the 
veteran's attempt was successful and entitlement to service 
connection for bilateral hearing loss with mastoiditis and 
cholesteatomas was granted effective from December 14, 1995 
the date of the reopened claim.  

The Board notes that the effective date to be assigned where 
there has been a final disallowance followed by a reopened 
claim with new and material evidence will be the date of the 
new claim or the date entitlement arose, whichever is later.  
See Lapier v. Brown, 5 Vet. App. 215 (1993); 38 C.F.R. § 
3.400(q) (1995).  Similarly. The provisions of 38 C.F.R. § 
3.400(r) (1995) provide that the effective date for an award 
of service connection may be granted only from the date of a 
successful application to reopen the claim supported by new 
and material evidence, or the date entitlement arose, 
whichever is later.  Therefore, under the applicable statute 
and regulation, the effective date cannot be the date of 
veteran's original claim in 1974, as is contended here.  
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  Any 
contention that an effective date should be retroactive to 
the date of an original final claim is groundless in law.  

The Board has also reviewed the record to determine whether 
an informal claim was filed prior to December 14, 1995.  VA 
is required to identify and act on informal claims for 
benefits.  38 C.F.R. § 3.155(a) (1995).  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  Under 38 C.F.R. 
§ 3.155, an informal claim consists of any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of the 
claimant who is not sui juris.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155(a).

The regulations also stipulate that under 38 C.F.R. § 3.157, 
an informal claim may consist of a report of examination or 
hospitalization.  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  The Court has held that a 
report of examination or hospitalization may be accepted as 
an informal claim for benefits, but only after there has been 
a prior allowance or disallowance of a formal claim for 
compensation.  Crawford v. Brown, 5 Vet. App. 33, 35-6 
(1993); 38 C.F.R. § 3.157 (1993).

A review of the filed reflects that there was no informal 
claim meeting the requirements of 38 C.F.R. § 3.155 and 3.157 
was filed following the RO's July 1989 final decision and 
prior to the veteran's December 14, 1995 successful 
application to reopen the claim.  In fact, the Board notes 
that there was no evidence received or submitted for the 
record during that period.  Accordingly, under the applicable 
regulations, December 14 1995, the date of receipt of 
successful application to reopen the claim to reopen, is the 
properly assigned effective date and an effective date prior 
to that date is denied. 

Additional Matters

The Board has examined the record in order to determine 
whether there may be an inferred claim of clear and 
unmistakable error (CUE) in the veteran's contentions.  See 
38 C.F.R. § 3.105(a); Douglas v. Derwinski, 2 Vet. App. 103, 
109 (1992). The Board has been unable to identify such a 
claim.  The Board notes that this case is unlike Johnston v. 
Brown, 10 Vet. App. 80 (1997).  In Johnston, an earlier 
effective date claim based on CUE had been specifically 
raised by the appellant.  See Johnston, 10 Vet. App. at 82, 
86.  A specific CUE claim has been not raised by this 
veteran.  The Board further notes that, even if a CUE claim 
could be inferred, the Board would be without jurisdiction to 
adjudicate it, in the absence of a duly filed appeal.  See 
Johnston, 10 Vet. App. at 90 (Steinberg, J., concurring).


ORDER

Entitlement to a 30 percent evaluation for adjustment 
disorder with mixed anxiety, depressed mood and headaches is 
granted.

Entitlement to a compensable disability rating for hearing 
loss is denied.

Entitlement to a separate 10 percent disability rating for 
mastoiditis with cholesteatoma is granted.

An effective date prior to December 14, 1995 for the award of 
service connection for bilateral hearing loss with 
mastoiditis with cholesteatoma is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
   See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.]  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job). 


